Order filed January 10, 2019




                                          In The

                        Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-18-01054-CV
                                      ____________

                          KRATINA GRIFFITH, Appellant

                                            V.

               CAMILLO A-1 PROPERTY OWNER LLC, Appellee


                On Appeal from the County Civil Court at Law No. 2
                              Harris County, Texas
                         Trial Court Cause No. 1119823

                                         ORDER

         No reporter’s record has been filed in this case. The official court reporter for
the County Civil Court at Law No. 2 informed this court that appellant had not
requested the reporter’s record. On December 10, 2018, the clerk of this court
notified appellant that we would consider and decide those issues that do not require
a reporter’s record unless appellant, within 15 days of notice, provided this court
with proof of request for the record. See Tex. R. App. P. 37.3(c). Appellant filed no
reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM